Title: From George Washington to Moses Hazen, 10 April 1782
From: Washington, George
To: Hazen, Moses


                        
                            Dear Sir,
                            New burgh Apl 10th 1782
                        
                        Your letter of the 26th of March from Lancaster came very safe, and I thank you for the sentiments contained
                            in it; which appear to me to be well digested, & the result of close thinking—I can only repeat what I observed to
                            you at Philadelphia, that the end of all these enquiries is to obtain a perfect knowledge of the vulnerable parts of the
                            enemy; that when the means of attack are unfolded to me, & put into my hands I may know how to direct them—Upon
                            this principle it is I wish to have your answers to the following quæries—most of which have resulted from your letter.
                        1st—How far is the enemy’s advanced Post at Detorms Mills on Yamasco Rivr from St Dennis—From St Johns—and
                            from Sorrel?
                        2d—If the road is directed to St Dennis how far will it (in the nearest place) leave St Johns on the left?
                        3d—Will not a Road West of the Green Mountain have its left flank much exposed to any force which may be
                            Embarked on the Lake? and will not the communication be open and exposed that whole distance, and even from Hudson’s
                            River, to the Indians in the vicinity of Niagara? Is it not probable that as these Indians (the Six Nations I mean) have
                            already joined the enemy that they will continue to aid them?
                        4th—What kind of a Country will this road, if opened, pass through? what would be the difficulty of opening
                            it? and what would be the general distance of it from lake Champlain?
                        5th—Would it not be better to pass up Hudsons River to Fort Edward—from thence to Wood Creek—and from thence
                            to Ticonderoga or Crown point (establishing a Post at one or the other of those places for the benefit of Water carriage
                            to it) than to march by the way of Benington to Manchester?
                        6th—How far from St Johns, and at what place would the two Roads unite?
                        N.B. By Hollands Map it does not appear to be more than 45 miles from Lake Champlain—North of Otter Creek—to
                            Co’os—and that the Roads from those two points would continually incline towards each other till they formed a junction
                            near the Canada line at, or about the No. Et end of Michiscoui-bay—But as Maps which are not laid down from actual Survey
                            are deceptions—and Swamps or Mountns not accurately defined render even those that
                            are uncertain I should be glad to have your opinion upon the two quæries last stated.
                        7th—Is it not probable that the enemy, if they find a force advancing into the Country which they are unequal
                            to oppose, will destroy all the Grain and forage (as well as Mills) which cannot be removed that we may derive no benefit
                            from them?
                        8th—Does Lake Champlain always freeze, so as to compel the armed Vessels to lay up, during the Winter Season?
                            What port is it likely they will go into during the Frost in case of our having a Superior force in Canada at the time of
                            it? and can these Vessels be secured against an Enterprize while they are fast in the Ice?
                        9th—If there should not be a co-operation by Sea—thereby preventing reinforcements to the British in the
                            Spring—as also supplies of Provisions, Ordnance Stores, &ca—what chance is there of reducing Quebec with the
                            Garrison that now is, or may be thrown in to it?
                        10th—If the enemy remain in possession of so important a Post, how is the Country to be held without
                            maintaining a force at least equal to theirs? And can this be done? or is it not more probable that we shall be obliged
                            again to quit the Country after having incurred a heavy expence & involved our friends in inevitable ruin?
                        Your opinion respecting the uselessness of the British fleet in the Conquest of Quebec—drawn from the
                            immediate surrender of that place after the battle with Montcalm and, the Investiture of it, is, in my judgmt founded upon
                            wrong principles—the true light to consider it in, I think, is this—The field was lost by the
                            French—The Town (by Land and Water) was Invested by the English—The hope of succour was cut off—& their resources
                            were at an end—to what purpose therefore was opposition? But supposing the French then, or the British now to be in
                            possession of the Works with a sufficient, or even such a Garrison as is in it at present—that they were well furnished with
                            provision & stores to carry them through the Winter—and knew that the River St Lawrence was open to them—what wd,
                            or probably will, be the case under these circumstances?
                        It never was intended that your Regiment should continue longer upon the duty in which it is now engaged than
                            till the opening of the Campaign—Whenever therefore the Troops quit their respective places of Cantonment, that
                            Regiment—for aught I Know to the contrary—as well as others, will be drawn into the field. I am Dr
                            Sir—Yr Most Obt & Most Hble Servt
                        
                            Go: Washington
                        
                    